Order of the Supreme Court, Kings County, dated May 19, 1966, affirmed, without costs. The third-party summons *560and complaint, which were left with a building receptionist who thereafter delivered them to the respondent corporation’s sales manager, were not delivered to a person authorized to receive service on behalf of a corporation (CPLR 311, subd. 1; cf. Ziembicki v. Mott Improvement Corp., 18 A D 2d 926; Clark v. Fifty Seventh Madison Corp., 13 A D 2d 693). Beldock, P. J., TJghetta, Christ, Hill and Benjamin, JJ., concur.